

	

		II

		109th CONGRESS

		1st Session

		S. 1056

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Reid (for himself

			 and Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to convey to the

		  City of Henderson, Nevada, certain Federal land located in the City, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Southern Nevada Limited Transition

			 Area Act.

		2.DefinitionsIn this Act:

			(1)CityThe

			 term City means the City of Henderson, Nevada.

			(2)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(3)Special

			 AccountThe term Special Account means the special

			 account established under section 4(e)(1)(C) of the Southern Nevada Public Land

			 Management Act of 1998 (112 Stat. 2345).

			(4)StateThe

			 term State means the State of Nevada.

			(5)Transition

			 AreaThe term Transition Area means the

			 approximately 547 acres of Federal land located in Henderson, Nevada, and

			 identified as Limited Transition Area on the map entitled

			 Southern Nevada Limited Transition Area Act and dated November

			 16, 2004.

			3.Southern Nevada

			 limited Transition Area

			(a)ConveyanceNotwithstanding

			 the Federal Land Policy and Management Act of

			 1976 (43 U.S.C. 1701 et seq.), on request of the City, the Secretary

			 shall, without consideration and subject to all valid existing rights, convey

			 to the City all right, title, and interest of the United States in and to the

			 Transition Area.

			(b)Use of land for

			 nonresidential development

				(1)In

			 generalAfter the conveyance to the City under subsection (a),

			 the City may sell any portion or portions of the Transition Area for purposes

			 of nonresidential development.

				(2)Method of

			 saleThe sale of land under paragraph (1) shall be—

					(A)through a

			 competitive bidding process; and

					(B)for not less than

			 fair market value.

					(3)Compliance with

			 charterExcept as provided in paragraphs (2) and (4), the City

			 may sell parcels within the Transition Area only in accordance with the

			 procedures for conveyances established in the City Charter.

				(4)Disposition of

			 proceedsOf the gross proceeds from the sale of land under

			 paragraph (1), the City shall—

					(A)deposit 85

			 percent in the Special Account;

					(B)retain 10 percent

			 as compensation for the costs incurred by the City—

						(i)in

			 carrying out land sales under paragraph (1); and

						(ii)for the

			 provision of public infrastructure to serve the Transition Area, including

			 planning, engineering, surveying, and subdividing the Transition Area for

			 nonresidential development; and

						(C)pay 5 percent to

			 the State for use in the general education program of the State.

					(c)Use of land for

			 recreation or other public purposesThe City may elect to retain

			 parcels in the Transition Area for public recreation or other public purposes

			 consistent with the Act of June 14, 1926 (commonly known as the

			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by

			 providing to the Secretary written notice of the election.

			(d)Noise

			 compatibility requirementsThe City shall—

				(1)plan and manage

			 the Transition Area in accordance with section 47504 of title 49, United States

			 Code (relating to airport noise compatibility planning), and regulations

			 promulgated in accordance with that section; and

				(2)agree that if any

			 land in the Transition Area is sold, leased, or otherwise conveyed by the City,

			 the sale, lease, or conveyance shall contain a limitation to require uses

			 compatible with that airport noise compatibility planning.

				(e)Reversion

				(1)In

			 generalIf any parcel of land in the Transition Area is not

			 conveyed for nonresidential development under this Act or reserved for

			 recreation or other public purposes under subsection (c) within 20 years after

			 the date of the enactment of this Act, the parcel of land shall, if determined

			 to be appropriate by the Secretary, revert to the United States.

				(2)Inconsistent

			 useIf the City uses any parcel of land within the Transition

			 Area in a manner that is inconsistent with the uses specified in this

			 section—

					(A)at the election

			 of the Secretary, the parcel shall revert to the United States; or

					(B)if the Secretary

			 does not make an election under paragraph (1), the City shall sell the parcel

			 of land in accordance with subsection (b)(2).

					

